IN THE COURT OF APPEALS OF IOWA

                                    No. 20-0922
                               Filed October 7, 2020


IN THE INTEREST OF N.L. and E.B.,
Minor Children,

M.F., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Mahaska County, Rose Anne

Mefford, District Associate Judge.



      The mother appeals the termination of her parental rights to two children.

AFFIRMED.



      Lynnette M. Lindgren of Faulkner, Broerman & Lindgren, Oskaloosa, for

appellant mother.

      Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

      Denise McKelvie Gonyea of McKelvie Law Office, Grinnell, attorney and

guardian ad litem for minor children.



      Considered by Vaitheswaran, P.J., Greer, J., and Potterfield, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2020).
                                          2


POTTERFIELD, Senior Judge.

       The mother appeals the termination of her parental rights to her children

N.L and E.B., born in 2018 and 2019 respectively. The juvenile court terminated

her rights pursuant to Iowa Code section 232.116(1)(h) and (l) (2020).1 The mother

does not contest that these statutory grounds have been met. She argues the

juvenile court should have established a guardianship in her brother in lieu of

termination and maintains that permanency option is in the children’s best interests

in part because of the strong bond the children share with her. Our review of

termination proceedings is de novo. In re D.S., 806 N.W.2d 458, 465 (Iowa Ct.

App. 2011). And our paramount concern is the children’s best interests. Id.

       Pursuant to Iowa Code section 232.117(5):

       If after a hearing the court does not order the termination of parental
       rights but finds that there is clear and convincing evidence that the
       child is a child in need of assistance . . . the court may adjudicate the
       child to be a child in need of assistance and may enter an order in
       accordance with the provisions of section . . . 232.104.

Section 232.104(2)(d)(1) allows the court to “[e]nter an order, pursuant to findings

required by subsection 4, to” “[t]ransfer guardianship and custody of the child to a

suitable person.” And subsection 4 lays out the following, which must be found

before the court can transfer guardianship:

               a. A termination of the parent-child relationship would not be
       in the best interest of the child.
               b. Services were offered to the child’s family to correct the
       situation which led to the child’s removal from the home.
               c. The child cannot be returned to the child’s home.

1 The children do not share a biological father. The parental rights of N.L.’s father
were terminated in the same proceeding. He does not appeal. The parental rights
of E.B.’s father were not terminated; he was only recently identified at the time of
the termination hearings and the proceedings insofar as they related to him were
continued for six months.
                                         3



Iowa Code § 232.104(4); see also In re A.S., 906 N.W.2d 467, 477 n.4 (Iowa 2018).

       Here, we conclude termination of the mother’s parental rights is in the

children’s best interests, so a guardianship is not allowed under the statutory

provisions. See Iowa Code § 232.104(2)(d)(1), (4)(a); see also A.S., 906 N.W.2d

at 477 (“Because we conclude that termination of [the mother’s] parental rights is

in the child’s best interests, we decline to allow a guardianship under [Iowa Code

sections 232.117 and 232.104].”). In considering what is in these children’s best

interests, our primary considerations are their safety; the best placement for

furthering their long-term nurturing and growth; and their physical, mental, and

emotional condition and needs. See Iowa Code § 232.116(2); In re P.L., 778
N.W.2d 33, 37 (Iowa 2010).

       The twenty-six-year-old mother is addicted to methamphetamine and has

been since she started using the drug regularly at age twenty. In spite of her many

attempts at treatment over the two years of this case, she has been unable to

achieve sobriety for more than a few months at a time. The mother testified she

was sober at the time of the June 2020 termination hearing, but she was not

immediately able to say how long it had been since she last used.2 The children

are young; two-year-old N.L. has spent about half of her life outside of the mother’s

care and E.B., who was nearly one year old at the time of the termination hearing,


2 The mother was asked how many days she was clean and she responded, “I
think 89 days. No. It’s 87. No, 84. Hold on. I will tell you in two seconds. It’s 84
days.” The mother had most recently entered treatment eighty-four days before
and was calculating her sobriety based on that date. She tested positive for
methamphetamine at the time she entered treatment and then was kicked out of
the program without completing it a few weeks later. She had yet to reengage in
substance-abuse treatment at the time of the termination hearing.
                                          4

was removed from the mother’s care at birth and never returned. See A.S., 906
N.W.2d at 478 (declining to establish a guardianship where the child was two years

old and “deserve[d] a normal life with an adoptive family”). The children’s maternal

uncle and his fiancée have cared for the children since their removals from the

mother, and testimony at the termination hearing indicated the children are more

bonded with them than they are the mother. See Iowa Code § 232.116(2)(b)

(considering whether the child’s family identity is with the foster family and if they

have been integrated into that family). The mother missed more than half of her

professionally supervised visits with the children between November 2019 and the

termination hearing in June 2020. And while she was originally welcome to visit

the children at the uncle’s home whenever she wanted as long as the uncle or his

fiancée were able to supervise, this offer was rescinded after the mother sent

angry, threatening text messages to the fiancée in early 2020. Still the uncle, who

testified he planned to adopt the children, indicated he did not want to keep the

children from the mother and would ensure the children and mother have some

relationship going forward.

       Long-term stability and permanency are in these children’s best interests.

Terminating the mother’s parental rights will help these children achieve those

goals. See In re V.K., No. 19-1630, 2019 WL 6358453, at *3 (Iowa Ct. App. Nov.

27, 2019) (“A guardianship, rather than termination, would not promote stability or

provide permanency to the children’s lives.”); see also In re R.S.R., No. 10-1858,

2011 WL 4416804 (Iowa Ct. App. Feb. 9 2011) (“So long as a parent’s rights

remain intact, the parent can challenge the guardianship and seek return of the

child[ren] to the parent’s custody.”). Because termination of the mother’s parental
                                          5


rights is in the children’s best interests, we cannot establish a guardianship in lieu

of termination. We affirm the termination of the mother’s parental rights.

       AFFIRMED.